Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comments
The proposed amendments raise new issues: “the step of directly applying the dampening member forms an assembly consisting of the air barrier layer and the dampening member” and “an assembly consisting of an air barrier layer and a dampening member, where the air barrier layer is directly disposed on at least a portion of the innerliner layer” which would require further search and/or consideration. Therefore the amendments are not entered.  
Regarding arguments in claims 1 and 10 that the recitation of the dampening member being directly applied to the air barrier can only be interpreted as the dampening member being immediately next to the air barrier layer, it is not persuasive. Based on the definition in the disclosure of Applicant (see PGPub US 20190351717), Applicant discloses that, in one or more embodiments, the dampening element is applied directly to air barrier layer while the air barrier composition is in a liquid or semi-liquid state. This may include the presence of liquid solvents or carriers within the air barrier composition. In other embodiments, the air barrier composition has a degree of tack, even in it dry or cured state (i.e. has pressure sensitive adhesive properties), and therefore, in certain embodiments, the damper can be applied to the air barrier while the air barrier layer is in its dried, solid or cured state ([0094], lines 4-13). Thus, it is confusing to only recite “directly” in claims 1 and 10 and missed requirements for the air barriers. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIBIN LIANG/Examiner, Art Unit 1741
 
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742